                  Case 18-14916 Doc 142 Filed 11/16/20 Page 1 of 7
            Case 1:20-cv-01876-RDB Document 13 Filed 11/16/20 Page 1 of 7



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

KEITH ROBERTSON, pro se,                               *

         Appellant,                                    *

             v.                                        *       Civil Action No. RDB-20-1876
                                                               Bankruptcy Case No. 18-14916
COMPTROLLER OF MARYLAND,                               *

        Appellee.                                      *

*       *         *      *        *       *        *       *        *       *        *       *        *

                                      MEMORANDUM OPINION

        The pro se Appellant Keith Robertson (“Appellant” or “Robertson”) appeals the June

22, 2020 Order of United States Bankruptcy Judge Michelle M. Harner (ECF No. 304)

denying his Motion for Relief from Judgment of the Dismissal of Objection to Proof of

Claims (ECF No. 3-5) in his closed Chapter 7 Bankruptcy proceeding. This Court has

jurisdiction over this matter pursuant to 28 U.S.C. § 158(a)(1), which extends jurisdiction to

the United States District Courts to hear appeals from the final judgments, orders, and

decrees of the United States Bankruptcy Courts. Oral argument is deemed unnecessary

because the facts and legal arguments are adequately presented in the briefs and record, and

the decisional process would not be significantly aided by oral argument. See Fed. R. Bankr.

P. 8019(b)(3); see also Local Rule 105.6 (D. Md. 2018). For the reasons stated herein, the

June 22, 2020 Order of United States Bankruptcy Judge Michelle M. Harner is

AFFIRMED. 1


        1
          Also pending in this case are Robertson’s Motion for Stay Pending Appeal (ECF No. 6) and the
Comptroller’s Motion to Dismiss Appeal (ECF No. 8). Because this Court has considered the merits of Robertson’s

                                                       1
                Case 18-14916 Doc 142 Filed 11/16/20 Page 2 of 7
          Case 1:20-cv-01876-RDB Document 13 Filed 11/16/20 Page 2 of 7



                                            BACKGROUND

        On April 12, 2018 the pro se Appellant Keith Robertson (“Appellant” or

“Robertson”) filed a Chapter 13 bankruptcy petition (Case No. 18-14916) in the United

States Bankruptcy Court for the District of Maryland. (Bankruptcy Docket Sheet, ECF No.

3-42.) On October 1, 2018, the Comptroller of Maryland (“Appellee” or “Comptroller”)

filed a Proof of Claim for tax years 2002 through 2007, 2011, 2012, and 2013. (Proof of

Claim, ECF No. 3-10.) On October 23, 2018, Robertson’s motion to convert his Chapter 13

bankruptcy proceeding to a Chapter 7 bankruptcy proceeding was granted. (Bankruptcy

Docket Sheet, ECF No. 3-42.) On or about November 27, 2018, Robertson filed Maryland

income tax returns for tax years 2014, 2015, 2016, and 2017 with the Comptroller. (2014

Return, ECF No. 3-12; 2015 Return, ECF No. 3-13; 2016 Return, ECF No. 3-14; 2017

Return, ECF No. 3-15.) On January 24, 2019, Robertson was granted a discharge pursuant

to 11 U.S.C. § 727, and his Chapter 7 bankruptcy case was closed. (Order of Discharge,

ECF No. 3-41.)

        On April 19, 2019, the Comptroller issued Robertson a notice of an income tax wage

lien for tax years 2012 through 2017. (Notice of Income Tax Wage Lien, ECF No. 3-35 at

6.) The Comptroller also sent the notice to Robertson’s employer. (Id.) On May 6, 2019,

Robertson filed a Motion to Reopen his Chapter 7 case. (Bankruptcy Docket Sheet, ECF

No. 3-42.)      The Bankruptcy Court reopened Robertson’s case only to determine the

penalties associated with non-discharged tax and interest. (Sua Sponte Order, ECF No. 3-31.)

A hearing was held on May 14, 2019, where the Bankruptcy Court advised Robertson to

appeal and will affirm the Bankruptcy Court’s Order, Robertson’s Motion for Stay Pending Appeal (ECF No. 6) and
the Comptroller’s Motion to Dismiss Appeal (ECF No. 8) are DENIED AS MOOT.

                                                      2
                 Case 18-14916 Doc 142 Filed 11/16/20 Page 3 of 7
           Case 1:20-cv-01876-RDB Document 13 Filed 11/16/20 Page 3 of 7



produce additional evidence supporting his claim of timely filing his Maryland income tax

returns. (Id. at 3.) The Bankruptcy Court subsequently held an evidentiary hearing on June

4, 2019 where Robertson and the Comptroller presented Robertson’s State tax returns for

the tax years 2011 through 2017. (Id. at 3-5.) The Bankruptcy Court determined that the

State income taxes and associated interest for the tax years 2012 through 2017 were not

discharged. (Id. at 5-7.)       The Bankruptcy Court also concluded, and the Comptroller

conceded, that the assessed tax penalties for the tax year 2011 were discharged.                 (Id.;

February 11, 2020 Order, ECF No. 3-16; Comptroller Response to Sua Sponte Order, ECF

No. 3-30.)

       On November 8, 2019, Robertson filed an Objection to Proof of Claim against the

Comptroller, asserting that the income tax liability claim against him should have been

$3,385.82 instead of $77,336.47. (Objection to Proof of Claim, ECF No. 3-27.)                     On

February 4, 2020, the Bankruptcy Court held a hearing where it overruled Robertson’s

Objection and closed Robertson’s case. 2          (Bankruptcy Docket, ECF No. 3-42.)              On

February 10, 2020, Robertson filed a Motion for Relief from Judgment, asking the

Bankruptcy Court to reconsider his objection to proof of claim and to reinstate his

adversarial proceeding. (Motion for Relief from Judgment, ECF No. 3-5.) Bankruptcy

Judge Michelle M. Harner considered the Motion in accordance with Federal Rule of Civil

Procedure 60, which is applicable to bankruptcy proceedings by Federal Rule of Bankruptcy

Procedure 9024. (June 22, 2020 Order, ECF No. 3-4.) Judge Harner denied Robertson’s

Motion for Relief from Judgment because he had not shown any change in circumstances,

       2  The Bankruptcy Court’s ruling was memorialized via a Final Order filed on February 11, 2020.
(Final Order, ECF No. 3-16.)
                                                  3
               Case 18-14916 Doc 142 Filed 11/16/20 Page 4 of 7
         Case 1:20-cv-01876-RDB Document 13 Filed 11/16/20 Page 4 of 7



extraordinary circumstances, or injustice relating to the prior rulings. (Id.) Judge Harner

explained that the relief requested by Robertson, specifically the determination of the

amount of tax debt due, was not appropriately pursued in bankruptcy court, as “Congress

has determined to limit a debtor’s ability to discharge certain tax debt, and the [Bankruptcy]

Court must follow that decision.” (Id. at 9-10.) Robertson timely appealed Judge Harner’s

Order to this Court. (Notice of Appeal, ECF No. 1.)

                                STANDARD OF REVIEW

       This appeal is brought pursuant to Rule 8001 of the Federal Rules of Bankruptcy

Procedure. On appeal from the United States Bankruptcy Court, this Court acts as an

appellate court and reviews the Bankruptcy Court’s findings of fact for clear error and

conclusions of law de novo. In re Merry–Go–Round Enterprises, Inc., 400 F.3d 219, 224 (4th Cir.

2005); In re Kielisch, 258 F.3d 315, 319 (4th Cir. 2001). A factual finding is clearly erroneous

“when although there is evidence to support it, the reviewing court on the entire evidence is

left with a firm and definite conviction that a mistake has been committed.” United States v.

U.S. Gypsum Co., 333 U.S. 364, 395 (1948). An abuse of discretion standard applies in the

review of the Bankruptcy Court's denial of a Rule 60(b) motion. See Nat'l Org. for Women v.

Operation Rescue, 47 F.3d 667, 669 (4th Cir. 1995) (“the power of a district court to vacate a

judgment under Federal Rule of Civil Procedure 60(b) rests within the district court's

equitable powers, and its decision will not be disturbed on appeal absent a showing of an

abuse of discretion.”). “At its immovable core, the abuse of discretion standard requires a

reviewing court to show enough deference to a primary decision-maker’s judgment that the

court does not reverse merely because it would have come to a different result in the first


                                               4
               Case 18-14916 Doc 142 Filed 11/16/20 Page 5 of 7
         Case 1:20-cv-01876-RDB Document 13 Filed 11/16/20 Page 5 of 7



instance.” Evans v. Eaton Corp. Long Term Disability Plan, 514 F.3d 315, 322 (4th

Cir.2008) (citation omitted).      The district court may affirm, modify, or reverse

a bankruptcy judge's order, or remand with instructions for further proceedings. See Fed. R.

Bankr. P. 8013; see also In re White, 128 Fed. Appx. 994, 999 (4th Cir. 2005); Suntrust Bank v.

Johnson, 2006 U.S. Dist. LEXIS 87622, at *6, 2006 WL 3498411 (D. Md. Dec. 4, 2006).

                                          ANALYSIS

       The Court is mindful of its obligation to liberally construe the pleadings of pro se

litigants. See Erickson v. Pardus, 551 U.S. 89, 94 (2007). As noted above, this Court reviews

the Bankruptcy Court’s denial of Robertson’s Rule 60(b) motion under an abuse of

discretion standard. See Nat'l Org. for Women v. Operation Rescue, 47 F.3d 667, 669 (4th Cir.

1995). Accordingly, Robertson’s appeal does not raise the merits of the underlying decision

from which Robertson sought relief. See Browder v. Director, Dep’t of Corr., 434 U.S. 257, 263

n.7 (“[An] appeal from denial of Rule 60(b) relief does not bring up the underlying judgment

for review.”). Rather, the Court considers only whether the Bankruptcy Court abused its

discretion in denying Robertson’s motion for relief from judgment. It is abundantly clear

that the Bankruptcy Court operated well within its discretion to deny the extraordinary relief

sought by Robertson in his Rule 60(b) motion.

       To support a motion under Rule 60(b), the moving party must show “timeliness, a

meritorious defense, a lack of unfair prejudice to the opposing party, and exceptional

circumstances.”    Hale    v.   Belton   Assoc.,       Inc., 305   Fed.   Appx.   987,   988   (4th

Cir.2009) (quoting Dowell v. State Farm Fire & Cas. Auto. Ins. Co., 993 F.2d 46, 48 (4th

Cir.1993)). If these threshold requirements are met, the moving party must then show: (1)


                                                   5
               Case 18-14916 Doc 142 Filed 11/16/20 Page 6 of 7
         Case 1:20-cv-01876-RDB Document 13 Filed 11/16/20 Page 6 of 7



mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered evidence which by

due diligence could not have been discovered in time to move for a new trial under Rule

59(b); (3) fraud, misrepresentation or other misconduct of an adverse party; (4) the judgment

is void; (5) the judgment has been satisfied, released, or discharged; or (6) any other reason

justifying relief from the operation of the judgment. See Fed. R. Civ. P. 60(b). The moving

party “must clearly establish the grounds therefore to the satisfaction of the district court,”

and those grounds “must be clearly substantiated by adequate proof.” In re Burnley, 988 F.2d

1, 3 (4th Cir.1992) (citations omitted). “Rule 60(b) provides extraordinary relief and may

only be invoked under ‘exceptional circumstances.’” Mines v. United States, No. WMN–10–

520, 2010 WL 1741375, at *2 (D. Md. April 28, 2010) (Nickerson, J.) (quoting Compton v.

Alton Steamship Co., Inc., 608 F.2d 96, 102 (4th Cir.1982)).

       The crux of Robertson’s Rule 60(b) motion is that the Bankruptcy Court improperly

precluded him from providing relevant information supporting his claim that his state tax

debts should have been discharged. In reviewing Robertson’s motion and the entirety of the

bankruptcy record, Judge Harner determined there existed no grounds for relief as

Robertson had not shown a change in circumstance, extraordinary circumstances, or

injustice. (ECF No. 3-4 at 10.) Judge Harner explained that while “[t]he Court understands

the Debtor’s desire to discharge or reduce his tax liabilities…it can only provide the Debtor

such relief as permitted by the Bankruptcy Code and applicable law.” (Id.) Relying on

Bankruptcy Code Section 505(a)(1), which grants a bankruptcy court the discretion to

abstain from hearing tax matters and defer to the appropriate taxing authority or non-

bankruptcy court, Judge Harner noted Robertson’s “ability to contest the amount or validity


                                                6
                Case 18-14916 Doc 142 Filed 11/16/20 Page 7 of 7
          Case 1:20-cv-01876-RDB Document 13 Filed 11/16/20 Page 7 of 7



of the nondischargeable tax debt under nonbankruptcy law.” (Id. at 10 n.10 (citing 11

U.S.C.A. § 505(a)(1)).)     Specifically, Maryland’s tax law provides a procedure for all

individuals who wish to contest an income tax assessment. (Id. at 10 n.11 (citing Md. Code

Ann., Tax-Gen. § 13-508).)           Judge Harner appropriately exercised her discretion in

abstaining from making determinations of state income tax assessment. As a result, this

Court finds no error in the Bankruptcy Court’s denial of Robertson’s motion as Robertson’s

requested relief is more properly pursued in the state tax system. Accordingly, this Court

will not disturb the Bankruptcy Court’s holding.

                                        CONCLUSION

         For the reasons stated above, there is nothing in the record of this case to lead the

Court to conclude that the Bankruptcy Court abused its discretion in denying Appellant’s

Rule 60(b) motion. Accordingly, the June 22, 2020 Order of United States Bankruptcy Judge

Michelle M. Harner denying Appellant’s Rule 60(b) Motion for Relief from Judgment is

AFFIRMED.         Robertson’s Motion for Stay Pending Appeal (ECF No. 6) and the

Comptroller’s Motion to Dismiss Appeal (ECF No. 8) are DENIED AS MOOT.

         A separate Order follows.

Dated:          November 16, 2020


                                                              /s/                     _
                                                    Richard D. Bennett
                                                    United States District Judge




                                                7
